Title: Thomas Jefferson to Joseph Milligan, 21 July 1816
From: Jefferson, Thomas
To: Milligan, Joseph


          
            Dear Sir
            Monticello July 21. 16.
          
          In your letter of June 4. you informed me you would be able to begin Tracy’s work by the 4th of July. my responsibility to mr Tracy makes me expect with anxiety the Prospectus & proof sheets. I hope soon to begin to recieve them. they shall meet no delay from me. will you be so good as to send me the Miniature editions of Homer’s Iliad & Odyssey, and of Dryden’s Virgil, handsomely bound. I recollect that the latter was advertised by Conrad. these volumes are so small that they may come by mail. Accept my respects & best wishes.
          Th: Jefferson
        